UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
GUSTAVIA HOME LLC,
                                                              Civil Action No. 17-3190(ADS)(SIL)
                                             Plaintiff,
vs,

THOMAS BRAUNWORTH III a/k/a THOMAS
BRAUNWORTH; CITIBANK (SOUTH
DAKOTA) N.A.; BANK OF AMERICA, N.A.,
AS SUCCESSOR-IN-INTEREST TO FIA CARD
SERVICES,

                                             Defendants.
-------------------------------------------------------------X

                                  NOTICE OF APPEARANCE
                            AND DEMAND FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that the undersigned hereby appear in the above-captioned

matter as attorneys for defendant THOMAS BRAUNWORTH III a/k/a THOMAS

BRAUNWORTH.

        PLEASE TAKE FURTHER NOTICE that demand is hereby made that notice of all

proceedings in the above-captioned matter served upon:

                                          Peter K. Kamran, Esq.
                                        Lester & Associates, P.C.
                                     600 Old Country Road, Suite 229
                                      Garden City, New York 11530

Dated: June 6, 2019
       Garden City, New York
                                                                     /s/ Peter K. Kamran
                                                                 By: Peter K. Kamran, Esq. (PK1435)
                                                                     Lester & Associates, P.C.
                                                                     600 Old Country Road, Suite 229
                                                                     Garden City, New York 11530
                                                                     Tel: (516) 357-9191
                                                                     Fax: (516) 357-9281
                                                                     Email: pkamran@rlesterlaw.com
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
GUSTAVIA HOME LLC,
                                                              Civil Action No. 17-3190(ADS)(SIL)
                                             Plaintiff,
vs,

THOMAS BRAUNWORTH III a/k/a THOMAS
BRAUNWORTH; CITIBANK (SOUTH
DAKOTA) N.A.; BANK OF AMERICA, N.A.,
AS SUCCESSOR-IN-INTEREST TO FIA CARD
SERVICES,

                                             Defendants.
-------------------------------------------------------------X

                                     AFFIRMATION OF SERVICE

        I, Peter K. Kamran, attorney at Lester & Associates, P.C., attorneys for the Defendant, affirm

under penalty of perjury that on the 6th day of June 2019, I served a true copy of a NOTICE OF

APPEARANCE AND DEMAND FOR SERVICE OF PAPERS by depositing a true copy thereof

in an official depository of the United States Postal Service contained in a securely closed post-paid

envelope directed to the following person by First Class Mail at the address designated below which

is the last known address of the addressee and enclosed in an envelope containing name and return

address of the party effecting service to:

                 Alan Smikun, Esq.
                 The Margolin & Weinreb Law Group LLP
                 Attorneys for Plaintiff
                 165 Eileen Way, Suite 101
                 Syosset, New York 11791

Dated: June 6, 2019
       Garden City, New York

                                                                 /s/ Peter K. Kamran
                                                                 Peter K. Kamran, Esq.
